Citation Nr: 0700753	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-35 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to service connection for residuals of a left 
shoulder injury.

3.  Entitlement to service connection for residuals of a 
right ankle strain and lateral malleolus chip fracture.

4.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome.  

5.  Entitlement to initial separate 10 percent evaluations 
for tinnitus in each ear.

6.  Entitlement to an initial compensable evaluation for 
residuals, excision of ganglion cyst, medial dorsal aspect, 
left foot. 




REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1972 to May 2002.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

In February 2005, the RO in Houston, Texas certified the 
veteran's appeal to the Board for appellate review.  In May 
2005, the Board remanded the claims on appeal to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in October 2003, the veteran requested a Board 
hearing at the RO.  The RO acknowledged this request and 
informed the veteran of the date of his scheduled hearing in 
a letter dated December 2004.  Thereafter, but before the 
date of the hearing, the veteran submitted a written 
statement indicating that he wanted to cancel the hearing.  
The Board thus deems the October 2003 hearing request 
withdrawn.

The Board REMANDS the claim of entitlement to an initial 
compensable evaluation for residuals, excision of ganglion 
cyst, medial dorsal aspect, left foot, to the RO via AMC. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims being decided.

2.  A right shoulder disability is related to the veteran's 
active service.

3.  A left shoulder disability is related to the veteran's 
active service.

4.  A right ankle disability is related to the veteran's 
active service.

5.  During the entire appeal period, the veteran's irritable 
bowel syndrome has been no more than moderate with frequent, 
but not constant, episodes of abdominal distress and no bowel 
disturbances.

6.  The veteran's irritable bowel syndrome is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

7.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent evaluation, the maximum evaluation 
authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  A right shoulder disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).

2.  A left shoulder disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).

3.  A right ankle disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).

4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for irritable bowel syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.114, Diagnostic 
Code 7319 (2005). 

5.  There is no legal basis for the initial assignment of 
separate 10 percent evaluations for tinnitus in each ear.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and his representative, if any, of 
the information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and his representative, if any, of which 
portion of the evidence the claimant is to provide and which 
portion of the evidence VA will attempt to obtain on the 
claimant's behalf.  They also require VA to assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, AMC provided the veteran VCAA notice on his 
claims by letter dated August 2005, after the RO initially 
deciding those claims in a rating decision dated September 
2002.  The timing of such notice does not reflect compliance 
with the requirements of the law as found by the Court in 
Pelegrini II; however, this timing defect constitutes 
harmless error.  

First, as explained below, the August 2005 notice letter 
satisfies the content requirements of the VCAA.  Second, in 
Pelegrini II, the Court recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  Although, in this case, the 
VCAA was already in effect at the time the RO initially 
decided the veteran's claims, the only way that VA could now 
provide notice prior to initial adjudication would be to 
vacate all prior adjudications and to nullify the notice of 
disagreement and substantive appeal that the veteran filed to 
perfect his appeal to the Board.  This would be an absurd 
result, forcing the veteran to begin the appellate process 
anew.  Third, in reviewing determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis without providing any deference to the RO's prior 
decision.  As such, the veteran is in no way prejudiced by 
having been provided notice after the initial RO decision.  
Rather, AMC afforded him the appropriate opportunity to 
identify or submit additional evidence prior to AMC's 
subsequent adjudication of his claims and the Board's 
consideration of his appeal.  With regard to the duty to 
notify, the VCAA simply requires that VA give a claimant an 
opportunity to submit information and evidence in support of 
his claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  Bernard, 4 Vet. App. at 384; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2005) (harmless error).  

The content of this notice letter also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  In the August 2005 notice letter, AMC 
acknowledged the veteran's claims, noted what the evidence 
needed to show to substantiate those claims, listed the type 
of evidence that would best do so, informed the veteran of 
VA's duty to assist and explained to him that it was 
developing his claims pursuant to that duty.  AMC identified 
the evidence it had received in support of the veteran's 
claims and the evidence VA was responsible for securing.  AMC 
indicated that it would make reasonable efforts to help the 
veteran get the evidence necessary to support his claims 
provided he identified the sources thereof, but that 
ultimately, it was his responsibility to ensure VA's receipt 
of all such evidence.  The RO advised the veteran to identify 
or send directly to VA all requested evidence or other 
evidence pertaining to his claims.  

The content of the August 2005 notice letter does not reflect 
compliance with the requirements of the law as found by the 
Court in Dingess/Hartman.  Therein, AMC did not provide the 
veteran information on disability ratings or effective dates.  
However, the veteran has not been prejudiced as a result 
thereof.  Bernard, 4 Vet. App. at 394.  Rather, as explained 
below, higher initial evaluations for irritable bowel 
syndrome and tinnitus may not be granted in this case; 
therefore, any question relating to the appropriate effective 
date to be assigned a higher evaluation is rendered moot.  
Service connection for bilateral shoulder and right ankle 
disabilities may be assigned.  Therefore, when the RO 
effectuates the Board's decision in granting service 
connection, it will then determine the appropriate disability 
ratings and effective dates to be assigned the newly service-
connected disabilities.  At that time, it will provide the 
veteran all information pertaining to the assigned disability 
ratings and effective dates and an opportunity to respond 
thereto. 

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claims, 
including service and post-service medical records.  The 
veteran does not now claim that there is any outstanding 
evidence for VA to secure in support of this appeal.  

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording him VA 
examinations, during which examiners addressed the etiology 
and severity of the disabilities at issue in this appeal.  
The veteran does not now claim that the reports of these 
examinations are inadequate for rating purposes.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

A.  Claims for Service Connection

The veteran claims entitlement to service connection for 
bilateral shoulder and right ankle disabilities.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and such disease manifested to a degree of 
10 percent within one year from the date of discharge with no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a report of VA joints examination conducted in 
January 2006 confirms that the veteran currently has 
bilateral shoulder and right ankle disabilities.  The 
question thus becomes whether such disabilities are related 
to the veteran's active service, extending from March 1972 to 
May 2002. 

According to the veteran's service medical records, the 
veteran received treatment for left and right shoulder and 
right ankle complaints during service.  Examiners noted left 
and right shoulder pain and diagnosed a strained left 
acromioclavicular joint, a chip fracture of the right lateral 
malleolar, and a sprained right ankle.  

Following discharge, the veteran underwent VA general medical 
and joints examinations.  During the joints examination, 
conducted in January 2006, an examiner noted the 
aforementioned in-service medical history, physically 
evaluated the veteran, and found that he had bilateral 
shoulder and right ankle disabilities that were at least as 
likely as not related to the in-service incidents.  

Based on this opinion and the lack of evidence refuting such 
opinion, the Board finds that the veteran's bilateral 
shoulder and right ankle disabilities are related to his 
active service.  In light of this finding, the Board 
concludes that such disabilities were incurred in service.  
As the evidence supports the veteran's claims for service 
connection in this case, such claims must be granted.

B.  Claims for Higher Initial Evaluations

The veteran claims entitlement to higher initial evaluations 
for irritable bowel syndrome and tinnitus.    

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  


1.  Irritable Bowel Syndrome

According to the veteran's written statements submitted 
during the course of this appeal, the 10 percent evaluation 
initially assigned his irritable bowel syndrome does not 
accurately reflect the severity of his digestive system 
symptomatology.  Allegedly, such symptomatology has worsened 
causing constant pain, discomfort and bloating, exacerbated 
after eating, and more frequent episodes of nausea, diarrhea 
and constipation. 

The RO has evaluated the veteran's irritable bowel syndrome 
as 10 percent disabling pursuant to Diagnostic Code (DC) 
7319.  DC 7319 provides that a 10 percent evaluation is 
assignable for moderate irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) with frequent episodes of 
bowel disturbance and abdominal distress.  A 30 percent 
evaluation is assignable for severe irritable colon syndrome 
with diarrhea, or alternating diarrhea and constipation and 
more or less constant abdominal distress.  38 C.F.R. § 4.114, 
DC 7319 (2005).  

Based on the reasoning that follows, the evidence establishes 
that the veteran's irritable bowel syndrome disability 
picture does not more nearly approximate the criteria for an 
initial evaluation in excess of 10 percent under DC 7319.    

As previously indicated, the veteran served on active duty 
for in excess of 20 years, from March 1972 to May 2002.  
During this time period, in September 1975, January 1976, 
April 1981, December 1993, July 1994, November 1994, December 
1994, October 1997, April 1999 and December 1999, he reported 
and received treatment for abdominal pain, discomfort and 
cramping, nausea, gas, diarrhea, constipation and bloating.  
In April 1999, he indicated that he had experienced such pain 
for several months.  Testing revealed stones in the veteran's 
gallbladder, which a medical professional treated with fiber 
and water.  Thereafter, in December 1999, the veteran 
reported that he had had no relief with such treatment and 
felt constant pain and bloating when he ate certain foods.  
Due to these complaints, the veteran underwent additional 
testing by a specialist.  Based on the results of such 
testing, the specialist diagnosed irritable bowel syndrome 
manifested by bloating and suggested that the veteran avoid 
certain food and take certain medication.  Thereafter, the 
veteran continued to express digestive system disturbances.  
In January 2000, August 2001, October 2001 and November 2001, 
he reported bloating, an upset stomach with associated 
diarrhea, and frequent belching. 

Since discharge, the veteran has undergone VA examinations, 
during which he reported that he still had abdominal 
symptoms.  In January 2002, he specifically reported that he 
had mild cramping pain, which was exacerbated by meals, and 
bloating.  He also reported that he was using Prilosec 
without benefit.  He denied nausea, vomiting, diarrhea and 
constipation.  Testing revealed no abnormalities.  The 
examiner diagnosed abdominal pain.

During a VA digestive conditions examination conducted in 
January 2006, the veteran reported bloating with discomfort 
after eating.  He denied vomiting, nausea, weight loss, 
diarrhea, constipation and blood in his stools.  He indicated 
that he had no new complaints associated with his digestive 
system disability and was not asking for a change with regard 
to such disability.  The examiner noted no abnormalities.

The above medical findings establish that, since discharge 
from service, the veteran has had, at worst, frequent 
episodes of abdominal distress.  During VA examinations, he 
denied bowel disturbances such as diarrhea and constipation.  
Moreover, there is no evidence of record indicating that his 
abdominal distress is constant.  Accordingly, an initial 
evaluation in excess of 10 percent may not be assigned under 
DC 7319.  

In an exceptional case, a higher evaluation is available on 
an extraschedular basis.  In this case, however, there is no 
indication of record that the schedular criteria are 
inadequate to evaluate the veteran's irritable bowel 
syndrome.  The veteran does not allege that this disability 
causes marked interference with employment, or necessitates 
frequent periods of hospitalization, thereby rendering 
impractical the application of the regular schedular 
standards.  The Board is thus not required to remand this 
claim to the RO for the procedural actions outlined in 38 
C.F.R. 
§ 3.321(b)(1) (2005).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded a different 
evaluation in the future should his irritable bowel syndrome 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, a 10 percent evaluation is the most appropriate 
given the medical evidence of record.

Based on the previous findings, the Board concludes that the 
criteria for a higher initial evaluation for irritable bowel 
syndrome have not been met.  In reaching this decision, the 
Board considered the complete history of the disability at 
issue as well as the current clinical manifestations and the 
effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine, but there is not an approximate balance of positive 
and negative evidence of record.  Therefore, reasonable doubt 
could not be resolved in the veteran's favor.  Rather, as a 
preponderance of the evidence is against this claim, such 
claim must be denied.

2.  Tinnitus

The veteran claims entitlement to separate 10 percent 
evaluations for tinnitus in each of his ears.  VA evaluates 
tinnitus under DC 6260, which was revised, effective June 23, 
2003, to clarify existing VA practice that only a single 10 
percent evaluation may be assigned for tinnitus, whether the 
sound is perceived as being in one ear, both ears, or in the 
head.  38 C.F.R. § 4.87, DC 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent evaluation 
could be assigned tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 23, 
2003 versions of DC 6260 required the assignment of dual 10 
percent evaluations for "bilateral" tinnitus where it was 
perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
included all claims for compensation for tinnitus filed prior 
to June 13, 2003 and those involving requests for disability 
evaluations in excess of 10 percent for tinnitus.

Recently, the Federal Circuit reversed the Court's decision 
in Smith and affirmed VA's long-standing interpretation of DC 
6260 as authorizing a single 10 percent evaluation for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing 
Supreme Court precedent, the Federal Circuit explained that 
an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id, slip op. at 9-10.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation of DC 6260.

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes 
separate 10 percent evaluations for tinnitus in each ear.  
The veteran's claim for this benefit must therefore be denied 
under both the former and revised criteria for rating 
tinnitus.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a right shoulder disability is 
granted.  

Service connection for a left shoulder disability is granted.

Service connection for a right ankle disability is granted.

An initial evaluation in excess of 10 percent for irritable 
bowel syndrome is denied.  

Initial separate 10 percent evaluations for tinnitus in each 
ear is denied.


REMAND

The veteran also claims entitlement to an initial compensable 
evaluation for residuals of an excised ganglion cyst on the 
left foot.  Additional action is necessary before the Board 
decides this claim.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim. With regard to 
the claim being remanded, the RO has not yet satisfied its 
duty to assist.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination of the veteran's left foot is necessary.  

The RO afforded the veteran examinations during the course of 
this appeal, but the reports of these examinations are 
inadequate to decide this claim.  They do not indicate 
whether the degenerative changes in the veteran's first 
metatarsophalangeal joint, shown during a VA joints 
examination conducted in January 2006, result from the 
excised cyst.  The veteran claims that such is the case and 
asserts that these changes cause difficulty with the bending 
of his left great toe, an inability to wear a shoe on his 
left foot for prolonged periods of time, and left foot 
swelling and pain, including to touch.  Further medical 
inquiry is necessary on remand so that the Board can 
understand better the true nature of the veteran's left foot 
disability.

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Afford the veteran a left foot 
examination for the purpose of 
determining the severity of his service-
connected left foot disability.  Provide 
the examiner with the veteran's claims 
file for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
comprehensive evaluation, during which 
all indicated studies are conducted, the 
examiner should:

a) note all residuals of the 
veteran's excised cyst, 
including, if appropriate, 
degenerative changes;

b) if the degenerative changes 
result from the excised cyst, 
note all symptoms caused by 
such changes, including, if 
appropriate, limitation of 
motion and/or pain on use; and 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

2.  Thereafter, readjudicate the claim 
being remanded based on all of the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the claim being remanded.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


